Citation Nr: 0332786	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to monetary benefits for spina bifida as an 
individual whose biological parent was a Vietnam veteran.




ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the biological child of a veteran who served 
on active duty from July 1969 to April 1971 and from 
September 1972 to October 1994.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1997 decision by the Jackson, Mississippi, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  
Subsequently, the case was transferred to the VARO in Denver, 
Colorado.


FINDING OF FACT

The appellant's biological father is not a "Vietnam 
veteran" within the meaning of the appropriate law and 
regulations.


CONCLUSION OF LAW

The appellant is not entitled to payment of monetary benefits 
for spina bifida as an individual whose biological parent was 
a Vietnam Veteran.  38 U.S.C.A. §§ 1805, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.814 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.
The applicable mandates of the VCAA and implementing 
regulations are met.  By correspondence dated in October 2001 
and in April 2002, the appellant was notified of the VCAA and 
how it applied to his claim.  Although he was notified that 
he should respond with any new evidence in support of the 
claim within 30 days of the April 2002 VCAA letter (a time 
restriction that was recently invalidated), he was advised 
that evidence provided within one year would be considered.  
In fact, the RO continued to accept evidence beyond the 
30 day time limit.  In a November 2002 statement he reported, 
in essence, that he had no additional evidence to submit.  
Therefore, he is not prejudiced by any VCAA notice 
deficiency.  

The appellant was also advised by various documents during 
the course of this appeal of what evidence was necessary to 
substantiate his claim and of the action to be taken by VA.  
As he has been kept apprised of what he must show to prevail 
in his claim, what information and evidence he is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Paralyzed Veterans of American v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (2003) (PVA).

Applicable law and regulations provide that VA shall pay a 
monthly allowance, based upon the level of disability, to or 
for a person who VA has determined is an individual suffering 
from spina bifida whose biological mother or father is or was 
a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. 
§ 3.814(a) (as revised, effective July 31, 2002, 67 Fed. Reg. 
49,585).  

The term "Vietnam veteran" means a person who performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, without regard to the characterization 
of the person's service, and includes service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c).
The evidence does not show, and the appellant does not 
allege, that either of his biological parents actually served 
in the Republic of Vietnam.  He contends, however, that 
benefits are warranted based upon his biological father's 
exposure to chemical agents, including Agent Orange, during 
active service.  In support of his claim he has submitted 
credible medical evidence showing he was born with spina 
bifida in November 1974, records showing the veteran's 
service during the Vietnam War era, and service department 
correspondence he received documenting his attempts to verify 
the veteran's actual exposure to Agent Orange during service.

While the Board is sympathetic to the appellant's claim, the 
claim must be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Although the 
appellant and the veteran argue, in essence, that the term 
"Vietnam veteran" should be construed as allowing benefits 
for Vietnam era veterans exposed to certain herbicide agents 
during active service, the Board finds the statutory language 
and Congressional record in this instance are clear that only 
claims based upon the actual service of a veteran in the 
Republic of Vietnam are warranted.  See Pub. L. 104-204, 
Title IV, § 421(b)(1), 110 Stat. 2925 (1996); Pub. L. 106-
419, Title IV, § 401(C)(2), 110 Stat. 2925 (2000); see also 
Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) 
(starting point in interpreting a statute is its language, 
for if the intent of Congress is clear, that is the end of 
the matter), aff'd, 513 U.S. 115 (1994).  


ORDER

The claim for entitlement to monetary benefits for spina 
bifida as an individual whose biological parent was a Vietnam 
veteran is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



